Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 1 of 28 PageID #: 185



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

  SHANDONG SHINHO FOOD
  INDUSTRIES CO., LTD.,


               Plaintiff,
                                                CIVIL ACTION NO. 19-cv-1621-MKB-RER
        v.
                                                        JURY TRIAL DEMANDED
  MAY FLOWER INTERNATIONAL,
  INC.; GB GREEN GASTRONOME,
  LLC; XIAOBO YAO,

               Defendants.


                             SECOND AMENDED COMPLAINT

        Shandong Shinho Food Industries Co., Ltd. (“Plaintiff” or “Shandong Shinho”), for its

 Second Amended Complaint against May Flower International, Inc. (“May Flower”), GB Green

 Gastronome, LLC (“GB Green Gastronome”) and Xiaobo Yao (“Xiaobo Yao”) hereby alleges as

 set forth below. May Flower, GB Green Gastronome and Xiaobo Yao are collectively referred

 to herein as the “Defendants” and individually as the “Defendant.”

                               SUBSTANCE OF THE ACTION

        1.     This is an action for trademark counterfeiting, trademark infringement, trade dress

 infringement and unfair competition with respect to Shandong Shinho’s federally registered and

 legally incontestable CONG BAN LV Logo® (defined below) and Shandong Shinho’s CONG

 BAN LV Trade Dress (defined below). This case arises out of a dispute between Shandong

 Shinho and its former distributor, May Flower. Prior to this dispute, Shandong Shinho and May

 Flower worked together amicably for many years, during which May Flower acted as the United

 States’ east coast distributor of Shandong Shinho’s products, including the CONG BAN LV®

 soybean paste products at issue. Upon information and belief, by means of unfairly leveraging


                                                1
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 2 of 28 PageID #: 186



 its relationship with and knowledge from Shandong Shinho, May Flower produced its own

 soybean paste products in connection with logos and packaging that are identical or substantially

 indistinguishable from the CONG BAN LV Logo® and CONG BAN LV Trade Dress used by

 Shandong Shinho. After learning of May Flower’s unauthorized infringing and counterfeit

 actions, Shandong Shinho immediately terminated its distribution relationship with May Flower

 and filed this action.

                                           THE PARTIES

         2.      Plaintiff, Shandong Shinho Food Industries Co., Ltd., is a limited liability

 company organized under the laws of the People’s Republic of China, having a principal place of

 business in Longwangzhuang Town, Laiyang, Shandong Province, China.

         3.      Upon information and belief, Defendant, May Flower International, Inc., is a

 corporation organized and existing under the laws of the State of New York, having a principle

 place of business at 56-72 49th Pl., Flushing, New York, 11379. May Flower’s registered agent

 is Xiao Jian Liu at P.O.B. 670757, Flushing, New York, 11367.

         4.      Upon information and belief, Defendant, GB Green Gastronome, LLC, is a

 limited liability company organized and existing under the laws of the State of New York,

 having a principle place of business at 7025 68th Street, Glendale, New York 11385.

         5.      Upon information and belief, Defendant, Xiaobo Yao, is an individual who

 resides at 6711 Myrtle Avenue, Glendale, New York 11385.

                                  JURISDICTION AND VENUE

         6.      This Court has jurisdiction over the subject matter pursuant to 15 U.S.C. §§ 1121,

 and 28 U.S.C. §§ 1331 and 1338(b), relating to federal questions and actions involving

 trademarks and under principles of supplemental jurisdiction.



                                                   2
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 3 of 28 PageID #: 187



         7.       Venue is proper in this Court under 28 U.S.C. §§ 1391(b) and (c) because all of

 the Defendants are residents of and are domiciled in the State of New York and all of the

 Defendants do business in and/or have substantial contacts with and/or may be found in the

 Eastern District of New York and a substantial portion of the events at issue have arisen and/or

 will arise in this judicial district.

         8.       This Court has personal jurisdiction over Defendant, May Flower, because May

 Flower is organized in the State of New York and has a principal place of business in the State of

 New York and in this District. Upon information and belief, May Flower produces, markets,

 distributes, supplies and sells the soybean paste products at issue in this litigation in connection

 with the counterfeit and infringing packaging and logos directly and through third-party

 distributors and retailers, throughout the United States, including but not limited to, in the State

 of New York and in this District. May Flower should reasonably expect its counterfeit and

 infringing activities to have consequences in the State of New York and in this District, and upon

 information and belief, May Flower derives substantial revenue from its counterfeit and

 infringing activities within the State of New York and within this District. May Flower may

 reasonably anticipate being brought into a New York court.

         9.       This Court has personal jurisdiction over Defendant, GB Green Gastronome,

 LLC, because upon information and belief, GB Green Gastronome, LLC is organized in the State

 of New York and has a principal place of business within the State of New York and in this

 District. Upon information and belief, GB Green Gastronome, LLC produced, marketed,

 distributed and sold and/or currently produces, markets, distributes and sells soybean paste

 products under the counterfeit and infringing logos and packaging at issue in this action.

 Defendant, GB Green Gastronome, LLC, should reasonably expect its counterfeit and infringing



                                                   3
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 4 of 28 PageID #: 188



 activities to have consequences within the State of New York and in this District, and upon

 information and belief, the Defendant, GB Green Gastronome, LLC, derives substantial revenue

 from its counterfeit and infringing activities within the State of New York and within this

 District. Defendant, GB Green Gastronome, LLC, may reasonably anticipate being brought into

 a New York court.

        10.     This Court has personal jurisdiction over Defendant, Xiaobo Yao, because upon

 information and belief, he resides in the State of New York, and upon information and belief, he

 has produced, marketed, distributed and sold and/or currently produces, markets, distributes and

 sells soybean paste products under the counterfeit and infringing logos and packaging at issue in

 this action. Defendant, Xiaobo Yao, should reasonably expect his counterfeit and infringing

 activities to have consequences in the State of New York and in this District, and upon

 information and belief, Xiaobo Yao derives substantial revenue from his counterfeit and

 infringing activities within the State of New York and within this District. Defendant, Xiaobo

 Yao, may reasonably anticipate being brought into a New York court.

                                  FACTUAL BACKGROUND

 A.     SHANDONG SHINHO’S CONG BAN LV® LOGO AND CONG BAN LV TRADE
        DRESS

        11.     Plaintiff is a leading supplier of specialty Chinese foods, such as bean curd and

 soybean paste. Since December 2008, Shandong Shinho has continuously marketed, distributed

 and sold its soybean paste products in U.S. interstate commerce in connection with a logo that

 consists of the Chinese characters 葱伴侣 which transliterate to CONG BAN LÜ or CONG BAN


 LV, and translate to “Companion of Scallion” (the “CONG BAN LV Logo®”) as shown below:




                                                 4
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 5 of 28 PageID #: 189




        12.     The CONG BAN LV Logo® consists of the following elements: (a) the Chinese

 characters: "蔥" (Cong), "伴" (Ban) and "侶" (Lv); (b) a curved line (or a shape that is similar to

 a curved line) that intersects a rectangular background design; (c) a flower comprising red,

 orange, yellow and green petal colors; (d) a flower with five petals that intersects a rectangular

 background design; (e) a rectangular background design with curved edges at the top and

 bottom; (f) the green color for the rectangular background design; and (g) a white outline of the

 perimeter of the rectangular background.

        13.     The founder of Shandong Shinho, Mr. Teh-San Sun, obtained the U.S. Trademark

 Registration No. 4,098,259 for the CONG BAN LV Logo® on February 14, 2012, which was

 issued from U.S. Trademark Application No. 85/280,283 filed on March 29, 2011. Trademark

 Registration No. 4,098,259 is incontestable by operation of law and covers “food seasonings;

 sauces; soy bean paste” in International Class 30. See Exhibit A. A Declaration of Use and/or

 Excusable Nonuse under § 8 of the Trademark Act was filed on July 5, 2018.

        14.     On July 17, 2018, Teh-San Sun assigned U.S. Trademark Registration No.

 4,098,259 for the CONG BAN LV Logo® to Plaintiff. Shandong Shinho recorded this

 assignment with the United States Patent and Trademark Office on June 27, 2019. Teh-San Sun

 and Shandong Shinho’s affiliate, Shinho Holdings Limited own 15 other trademark registrations

 for the CONG BAN LV products, including in Canada, Australia, Korea, Hong Kong, Taiwan

 and China.




                                                  5
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 6 of 28 PageID #: 190



        15.     Shandong Shinho produces, markets and sells its CONG BAN LV soybean paste

 products in connection with its well-known and distinctive CONG BAN LV Trade Dress (the

 “CONG BAN LV Trade Dress”) which consists of: (a) the green color of the tub container; (b)

 the yellow color of the container cap; (c) the yellow color stripe across the bottom portion of the

 front panel of the product label; (d) the predominantly green landscape image, which appears

 above the yellow color stripe on the front panel of the product label; and (e) the square shaped

 tub container as shown below:




        16.     The CONG BAN LV Trade Dress is inherently distinctive and not functional, has

 acquired distinctiveness and serves to readily distinguish Shandong Shinho’s CONG BAN LV

 products from those of its competitors.

        17.     The CONG BAN LV Logo® and the CONG BAN LV Trade Dress are valid and

 Shandong Shinho has continuously used the CONG BAN LV Logo® and the CONG BAN LV

 Trade Dress since their first use in U.S. commerce. Shandong Shinho features its CONG BAN

 LV® Logo and the CONG BAN LV Trade Dress in advertising and in other materials.

 Shandong Shinho has invested extensively in advertising the soybean paste products sold under

 the CONG BAN LV Logo® and encased in the CONG BAN LV Trade Dress, and Shandong

 Shinho advertises its soybean paste products sold under the CONG BAN LV Logo® and encased

 in the CONG BAN LV Trade Dress on its website, en.shinhoglobal.com/brandgroup, in catalogs,

 in print advertisements, in presentations and in other marketing materials.



                                                  6
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 7 of 28 PageID #: 191



        18.     Shandong Shinho offers, markets, distributes and sells its soybean paste products

 under the CONG BAN LV Logo® and encased in the CONG BAN LV Trade Dress in over 800

 supermarkets across the United States, including, but not limited to, in Chinese supermarkets and

 in mainstream supermarkets, such as Kroger and online. As a result of Shandong Shinho’s

 efforts, Shandong Shinho’s sales of the CONG BAN LV soybean paste products have been

 tremendous and Shandong Shinho is recognized as an established and reputable business in the

 market of sauce and soybean paste products and the CONG BAN LV Logo® and CONG BAN

 LV Trade Dress are known by the consuming public as identifying and distinguishing Shandong

 Shinho’s soybean paste products from those of its competitors. Shandong Shinho’s soybean

 paste products sold under the CONG BAN LV Logo® and encased in the CONG BAN LV

 Trade Dress are also currently available and sold to many consumers in many countries

 throughout the world, including in 209,859 retail stores in China.

 B.     DEFENDANTS’ VIOLATIONS OF SHANDONG SHINHO’S INTELLECTUAL
        PROPERTY

        19.     Upon information and belief, at some point during the relationship between

 Shandong Shinho and May Flower, May Flower surreptitiously developed its own logos and

 packaging identical or substantially indistinguishable from the CONG BAN LV Logo® and the

 CONG BAN LV Trade Dress for its own soybean paste products. May Flower’s Small and Big

 Flower Logos (shown below) are slavish copies of Shandong Shinho’s CONG BAN LV Logo®.

 May Flower’s Small Flower and Big Flower CONG BAN JIANG Logos shown below consist of

 the Chinese characters 葱拌酱, which transliterate to CONG BAN JIANG, and translate to


 “Scallion Mixing With Bean Sauce.”




                                                 7
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 8 of 28 PageID #: 192



  Shandong Shinho’s CONG           May Flower’s Small Flower        May Flower’s Big Flower
  BAN LV® Logo                     CONG BAN JIANG Logo              CONG BAN JIANG Logo




        20.     Upon information and belief, May Flower also produces, markets, offers and sells

 its soybean paste products in connection with product packaging which features simulations,

 confusingly similar variations, or colorable imitations of the CONG BAN LV Trade Dress, and

 includes distinctive and protectable elements of the CONG BAN LV Trade Dress (the

 “Infringing Trade Dress”). The Infringing Trade Dress features (a) the green color of the tub

 container; (b) the yellow color of the container cap; (c) the yellow color stripe across the bottom

 portion of the front panel of the product label; (d) the predominantly green landscape image

 which appears above the yellow color stripe on the front panel of the product label; and (e) the

 square shaped tub container as shown below:

  Shinho’s CONG BAN LV®            May Flower’s Small Flower         May Flower’s Big Flower
  Soybean Paste Product            CONG BAN JIANG                    CONG BAN JIANG
                                   Soybean Paste Product             Soybean Paste Product




        21.     Upon information and belief, the sealing film of May Flower’s soybean paste

 product displays a similarly infringing logo (the “Sealing Film Logo”) that consists of the




                                                  8
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 9 of 28 PageID #: 193



 Chinese characters 菜伴酱, which transliterate to CAI BAN JIANG, and translate to “Bean

 Sauce for Vegetables,” as shown below:




        22.     Upon information and belief, May Flower features the Small and Big Flower

 CONG BAN JIANG Logos and the Sealing Film Logo on packaging for May Flower’s soybean

 paste products and in marketing materials for those products. May Flower is marketing, offering

 and selling its soybean paste products in connection with the Small and Big Flower CONG BAN

 JIANG Logos, the Sealing Film Logo and the Infringing Trade Dress through third-party grocery

 stores and retailers and online, including in some of the exact same stores that Shandong Shinho

 offers and sells its CONG BAN LV soybean paste products. Shandong Shinho and May

 Flower’s respective soybean paste products are offered right next to one another on store

 shelving. See Exhibit B (showing Shandong Shinho’s and May Flower’s respective soybean

 paste products being offered right next to one another on store shelving at the Jusgo

 Supermarket, 9280 Bellaire Blvd., Houston, TX 77036 and at Kam Man Food, 511 Old Post Rd.

 & Rt. 1, Edison, NJ 08817). Upon information and belief, May Flower’s soybean paste products

 sold under the Small and Big Flower CONG BAN JIANG Logos, the Sealing Film Logo and the

 Infringing Trade Dress are directly competitive with the soybean paste products offered and sold

 by Shandong Shinho under its CONG BAN LV Logo® and the CONG BAN LV Trade Dress.

        23.     Upon information and belief, the CONG BAN LV Logo® is substantially

 indistinguishable from and confusingly similar to the Small and Big Flower CONG BAN JIANG

 Logos and the Sealing Film Logo. Upon information and belief, the word portion of the CONG

 BAN LV Logo® and the Small and Big Flower CONG BAN JIANG Logos sound similar

                                                 9
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 10 of 28 PageID #: 194



  because all of the Logos start with identical Chinese characters “CONG BAN.” Upon

  information and belief, the meaning evoked by the parties’ respective Logos is the same, namely

  that consumers should use the parties’ respective soybean paste products together with scallions.

         24.     Upon information and belief, the CONG BAN LV Trade Dress is substantially

  indistinguishable from and confusingly similar to the Infringing Trade Dress. Upon information

  and belief, the Infringing Trade Dress mimics and imitates Plaintiff’s CONG BAN LV Trade

  Dress. See Exhibit C (comparing Shandong Shinho’s CONG BAN LV Logo® and May

  Flower’s Small and Big Flower CONG BAN JIANG Logos and showing that the CONG BAN

  LV Trade Dress is substantially indistinguishable from the Infringing Trade Dress).

         25.     Upon information and belief, May Flower’s counterfeit and infringing Big and

  Small Flower CONG BAN JIANG Logos and the Infringing Trade Dress will cause actual

  consumer confusion in the marketplace. Prior to filing this Second Amended Complaint,

  Shandong Shinho retained a survey expert who surveyed over 800 respondents who shop in

  Chinese grocery stores in order to measure the likelihood of confusion between Shandong

  Shinho’s CONG BAN LV Logo® on the one hand, and May Flower Big and Small Flower

  Logos on the other hand. The likelihood of confusion survey revealed that 80% of survey

  respondents were confused between Shandong Shinho’s CONG BAN LV Logo® and May

  Flower’s Small Flower CONG BAN JIANG Logo, and 78% of survey respondents were

  confused between Shandong Shinho’s CONG BAN LV Logo® and May Flower’s Big Flower

  CONG BAN JIANG Logo. See Exhibit D (showing the expert’s summary report of the survey).

  These striking survey results provide clear empirical evidence of a “presence of a likelihood of

  confusion among the target audience between Plaintiff Shandong Shinho soybean paste product




                                                  10
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 11 of 28 PageID #: 195



  and both iterations (i.e. Small Flower logo and Large Flower logo) of the Defendant’s May

  Flower soybean paste product.” Id.

         26.    Upon information and belief, May Flower’s conduct is intentionally fraudulent,

  malicious, willful and wanton. Upon information and belief, May Flower’s acts of imitation

  have been committed with knowledge that such imitation is intended to be used to cause

  confusion, or to cause mistake, or to deceive. The willfulness of May Flower’s conduct is

  manifest from the fact that May Flower adopted the Big and Small Flower CONG BAN JIANG

  Logos, the Infringing Sealing Film Logo and the Infringing Trade Dress sometime during May

  Flower’s relationship with Shandong Shinho, after May Flower had enough competitive

  information from Shandong Shinho to unfairly attempt to usurp Shandong Shinho’s business.

  Upon information and belief, after Shandong Shinho discovered May Flower’s infringing CONG

  BAN JIANG bean paste products, Shandong Shinho asked May Flower to investigate who was

  committing the infringement, and May Flower then concealed its involvement by representing

  that another party was producing and selling the infringing CONG BAN JIANG products. May

  Flower then deceived Shandong Shinho into believing that it was actually addressing the

  infringement, and tried to dissuade Shandong Shinho from taking any further action.

         27.    Upon information and belief, May Flower’s conduct is also intentionally

  fraudulent, malicious, willful and wanton because May Flower filed infringing trademark

  applications in the names of GB Green Gastronome, LLC and Xiaobo Yao to disguise its

  infringing and counterfeit enterprise. Upon information and belief, Defendant, GB Green

  Gastronome, LLC, is an entity that is related to May Flower and has an address similar to May

  Flower’s address. Upon information and belief, GB Green Gastronome, LLC filed U.S.

  trademark application number 88/061,719 for a logo comprising the Chinese characters 葱拌酱,


                                                11
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 12 of 28 PageID #: 196



  which transliterate to CONG BAN JIANG and translate to “Scallion Mixing With Bean Sauce”

  (the “GB Green Gastronome Infringing Application”) in connection with a variety of sauce

  products as well as in connection with “steamed buns stuffed with red bean paste” in

  International Class 30 based on use in U.S. interstate commerce and as shown below:




         28.    Upon information and belief, on August 1, 2018, GB Green Gastronome, LLC

  filed a specimen with the U.S. Patent and Trademark Office showing that GB Green

  Gastronome, LLC uses the logo covered by the GB Green Gastronome Infringing Application

  and the specimen featured soybean sauce products that contained a logo substantially

  indistinguishable from Shandong Shinho’s CONG BAN LV Logo®:




         29.    Upon information and belief, Defendant, Xiaobo Yao, is an individual who is

  related to May Flower and has an address similar to May Flower’s address. On January 25,

  2018, Xiaobo Yao filed U.S. trademark application number 87/770,958 for a logo comprising the

  Chinese characters 葱拌酱, which transliterate to CONG BAN JIANG and translate to “Scallion


  Mixing With Bean Sauce” (the “Yao Infringing Character Application”) in connection with

  “bean paste”; “seasoned bean paste”; and “soy bean paste” as well as other sauce and paste




                                                 12
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 13 of 28 PageID #: 197



  products in International Class 30 among other goods and based on use in U.S. interstate

  commerce as shown below:




         30.    Upon information and belief, on January 25, 2018 and May 24, 2018, Xiaobo Yao

  filed specimens with the United States Patent and Trademark Office showing his use of the mark

  covered by the Yao Infringing Character Application and the specimens featured soybean sauce

  products which contained a logo substantially indistinguishable from Shandong Shinho’s CONG

  BAN LV Logo® and the products were encased in packaging that is substantially

  indistinguishable from Shandong Shinho’s CONG BAN LV Trade Dress:




         31.    Upon information and belief, on September 15, 2015, Xiaobo Yao also filed U.S.

  trademark application number 86/757408 for a logo comprising the Chinese characters 葱拌酱,


  which transliterate to CONG BAN JIANG and translate to “Scallion Mixing With Bean Sauce”

  (the “Yao Infringing Logo Application”) in connection with “bean paste”; “miso bean paste”;




                                                 13
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 14 of 28 PageID #: 198



  “seasoned bean paste”; “seasoning pastes”; “soy bean paste”; and “soya bean paste” in

  International Class 30 based on use in U.S. interstate commerce, as shown below:




         32.     Upon information and belief, on September 15, 2015, Xiaobo Yao filed a

  specimen showing his use of the mark covered by the Yao Infringing Logo Application and the

  specimen featured a soybean paste product with a logo substantially indistinguishable from

  Shandong Shinho’s CONG BAN LV Logo® and the product was encased in packaging that is

  substantially indistinguishable from Shandong Shinho’s CONG BAN LV Trade Dress:




         33.     Upon information and belief, the Defendants’ actions are the essence and

  hallmarks of bad faith and vexatious litigation meant to harass or subdue Plaintiff. Indeed, after

  this action was filed, May Flower and two individuals acting in concert with May Flower,

  namely “Harry Li” and “Captain Liu” filed at the U.S. Trademark Trial and Appeal Board eight

  petitions to cancel and two notices of opposition against Shandong Shinho’s and Teh-San Sun’s

  U.S. trademark applications and registrations. See U.S. Trademark Cancellation Proceeding



                                                  14
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 15 of 28 PageID #: 199



  Nos. 92070528, 92070509, 92069339, 92072769, 92072841, 92072865, 92072917, and

  92072917; U.S. Trademark Opposition Proceeding Nos. 91246143 and 91252185. The U.S.

  Trademark Trial and Appeal Board granted Teh-San Sun’s motions to dismiss the three actions

  filed by Harry Li in January 2019 with prejudice because his claims were totally baseless and

  lacked merit. See Opposition Proceeding No. 91246143 and Cancellation Proceeding Nos.

  92070528 and 92070509. The U.S. Trademark Trial and Appeal Board stayed U.S. Cancellation

  Proceeding No. 92069339 pending the outcome of this action because that proceeding concerns

  Shandong Shinho’s U.S. registration for the CONG BAN LV Logo®. May Flower only recently

  filed the remaining actions in November 2019, but like the other actions filed by May Flower,

  these actions are baseless and Shandong Shinho will seek to have the U.S. Trademark Trial and

  Appeal Board dismiss the same. Upon information and belief, May Flower is merely filing these

  repetitive, burdensome, and unwarranted actions with the U.S. Trademark Trial and Appeal

  Board to abuse and harass Shandong Shinho and to leverage settlement in this action.

         34.     Upon information and belief, the Defendants’ intentional and willful action is also

  evidenced by the fact that Defendant, GB Green Gastronome LLC, is also producing, offering

  and selling its own food products under well-known Chinese brands owned by third parties.

  Upon information and belief, GB Green Gastronome applied to register well-known brands

  owned by Tingyi Hold Corporation, Beijing Daoxiangcun Foodstuff Co. Ltd, Liuzhou

  Haohuanluo Food Co., Ltd. and Guangxi Luobawang Food Co., Ltd. See U.S. Trademark

  Application Serial No. 87843511, 87835252, 88048247, 88513091, and 88385895. These

  applications are evidence that GB Green Gastronome, LLC is engaged in a pattern of

  counterfeiting foreign brands here within the United States.




                                                 15
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 16 of 28 PageID #: 200



         35.     Upon information and belief, the Defendants have adopted, commenced use of

  and/or are using and planning to use the Small and Big Flower CONG BAN JIANG Logos, the

  Sealing Film Logo, the Infringing Product Packaging and the marks covered by the GB Green

  Gastronome Infringing Application, the Yao Infringing Character Application, and the Yao

  Infringing Logo Application with the intent and purpose of commercially exploiting and trading

  upon the fame, recognition, reputation and extensive goodwill built up by Shandong Shinho in

  the CONG BAN LV Logo® and the CONG BAN LV Trade Dress, and to reap the benefits of

  years of effort and investment by Shandong Shinho to create public recognition of the CONG

  BAN LV Logo® and the CONG BAN LV Trade Dress.

         36.     The Defendants’ use of the Small and Big Flower CONG BAN JIANG Logos, the

  Sealing Film Logo, the Infringing Product Packaging and the marks covered by the GB Green

  Gastronome Infringing Application, the Yao Infringing Character Application, and the Yao

  Infringing Logo Application has caused, and is likely to continue to cause confusion, mistake or

  deception, now and in the future, as to the origin, source, and sponsorship of their products. The

  Defendants’ infringing activities violate Shandong Shinho’s longstanding and exclusive

  intellectual property rights in the CONG BAN LV Logo® and the CONG BAN LV Trade Dress

  in connection with soybean paste products. The Defendants have infringed Shandong Shinho’s

  intellectual property and have brought a negative impact on Shandong Shinho’s business.

         37.     If the Defendants are permitted to continue producing, marketing, distributing,

  and selling products under the Small and Big Flower CONG BAN JIANG Logos, the Sealing

  Film Logo, the Infringing Product Packaging, and the marks covered by the GB Green

  Gastronome Infringing Application, the Yao Infringing Character Application, and the Yao




                                                  16
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 17 of 28 PageID #: 201



  Infringing Logo Application, Shandong Shinho is likely to lose future business from consumers

  who mistakenly purchased and consumed the Defendants’ infringing and counterfeit products.

          38.      As a direct and proximate result of the Defendants’ unlawful conduct, Shandong

  Shinho has suffered, and will continue to suffer, irreparable injury to its distinctive CONG BAN

  LV Logo® and CONG BAN LV Trade Dress and to the goodwill and business reputation

  associated with its distinctive CONG BAN LV Logo® and CONG BAN LV Trade Dress. The

  Defendants’ unlawful conduct will continue unless enjoined and restrained by this Court.

  Shandong Shinho has no adequate remedy at law for the Defendants’ continuing violations of its

  rights as set forth herein.

          39.      Unless the Defendants’ illegal activities are enjoined by this Court, the

  Defendants’ unlawful activities will cause and/or are likely to cause consumers to suffer harm

  and/or injury.

                                      COUNT I:
                   FEDERAL TRADEMARK COUNTERFEITING (15 U.S.C. §1114(1))

          40.      Shandong Shinho re-alleges paragraphs 1 through 39 above and incorporates them

  by reference as if fully set forth herein.

          41.      Defendants have used and continue to use the Small and Big Flower CONG BAN

  JIANG Logos, the Sealing Film Logo, the Infringing Product Packaging, and the marks covered

  by the GB Green Gastronome Infringing Application, the Yao Infringing Character Application,

  and the Yao Infringing Logo Application that are substantially indistinguishable from Shandong

  Shinho’s CONG BAN LV Logo® and CONG BAN LV Trade Dress. Defendants’ actions are

  done with the intent and purpose of trading on the extensive goodwill built up by Shandong

  Shinho in the CONG BAN LV Logo® and the CONG BAN LV Trade Dress and to reap the




                                                    17
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 18 of 28 PageID #: 202



  benefits of years of effort and investment by Shandong Shinho to create public recognition of the

  CONG BAN LV Logo® and the CONG BAN LV Trade Dress.

          42.      Defendants’ use of the Small and Big Flower CONG BAN JIANG Logos, the

  Sealing Film Logo, the Infringing Product Packaging, and the marks covered by the GB Green

  Gastronome Infringing Application, the Yao Infringing Character Application, and the Yao

  Infringing Logo Application constitute use of counterfeit trademarks and counterfeit trade dress

  in violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1) because Defendants are

  marketing, distributing and/or selling unauthorized soybean paste products bearing marks and

  encased in trade dress that is identical or substantially indistinguishable from Shandong Shinho’s

  logos and trade dress.

          43.      Defendants’ conduct is causing immediate and irreparable injury to Shandong

  Shinho, and to its goodwill and reputation, and will continue both to damage Shandong Shinho

  and to confuse the public unless enjoined by this Court. Shandong Shinho has no adequate

  remedy at law.

                                      COUNT II
                       TRADEMARK INFRINGEMENT (15 U.S.C. §1114(1))

          44.      Plaintiff re-alleges paragraphs 1 through 43 above and incorporates them by

  reference as if fully set forth herein.

          45.      Defendants’ use of a copy, variation, simulation or colorable imitation of

  Plaintiff’s registered CONG BAN LV Logo® infringes Plaintiff’s exclusive rights in the

  federally registered CONG BAN LV® Logo, is likely to cause confusion, mistake, or deception,

  and constitutes trademark infringement, in violation of Section 32(1) of the Lanham Act, 15

  U.S.C. §1114(1).




                                                   18
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 19 of 28 PageID #: 203



          46.     Defendants have used or intend to use a copy, variation, simulation or colorable

  imitation of the registered CONG BAN LV Logo® with full knowledge of the extensive prior

  use and registration of that mark by Plaintiff. Defendant’s unlawful conduct is and has been

  knowing, deliberate and willful.

          47.     Defendants’ conduct is causing immediate and irreparable injury to Plaintiff, and

  to its goodwill and reputation, and will continue both to damage Plaintiff and to confuse the

  public unless enjoined by this Court. Plaintiff has no adequate remedy at law.

                                     COUNT III
                     TRADE DRESS INFRINGEMENT (15 U.S.C. §1125 (a))

          48.     Plaintiff re-alleges paragraphs 1 through 47 above and incorporates them by

  reference as if fully set forth herein.

          49.     Defendants’ use of a copy, variation, simulation or colorable imitation of

  Plaintiff’s distinctive CONG BAN LV Trade Dress infringes Plaintiff’s exclusive rights in the

  distinctive CONG BAN LV Trade Dress, is likely to cause confusion, mistake, or deception, and

  constitutes trade dress infringement, in violation of Section 43(a)(1) of the Lanham Act, 15

  U.S.C. §1125(a).

          50.     Defendants have used or intend to use a copy, variation, simulation or colorable

  imitation of the distinctive CONG BAN LV Trade Dress with full knowledge of the extensive

  prior use of that trade dress by Plaintiff. Defendants’ unlawful conduct is and has been knowing,

  deliberate and willful.

          51.     Defendants’ conduct is causing immediate and irreparable injury to Plaintiff, and

  to its goodwill and reputation, and will continue both to damage Plaintiff and to confuse the

  public unless enjoined by this Court. Plaintiff has no adequate remedy at law.




                                                  19
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 20 of 28 PageID #: 204



                               COUNT IV
      FEDERAL UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN
                           (15 U.S.C. § 1125(a))

         52.     Plaintiff repeats and re-alleges paragraphs 1 through 51 above and incorporates

  them by reference as if fully set forth herein.

         53.     Defendants’ use of the Small and Big Flower CONG BAN JIANG Logos, the

  Sealing Film Logo, the Infringing Product Packaging, and the marks covered by the GB Green

  Gastronome Infringing Application, the Yao Infringing Character Application, and the Yao

  Infringing Logo Application is likely to cause confusion, mistake, or deception, and constitutes a

  false designation of origin, false description and false representation of Defendants’ goods, and a

  false representation that Defendants’ goods originate with or are sponsored, endorsed, licensed,

  authorized and/or affiliated or connected with Plaintiff in violation of Section 43(a)(1) of the

  Lanham Act, 15 U.S.C. § 1125(a)(1). Defendants’ unlawful conduct is and has been knowing,

  deliberate and willful.

         54.     Defendants’ conduct has caused and is causing immediate and irreparable injury

  to the Plaintiff, and to its goodwill and reputation, and will continue both to damage Plaintiff and

  to confuse the public unless enjoined by this Court. Plaintiff has no adequate remedy at law.

                                       COUNT V
                    DILUTION AND INJURY TO BUSINESS REPUTATION
                            (N.Y. General Business Law §360-l)

         55.     Plaintiff repeats and re-alleges paragraphs 1 through 54 above and incorporates

  them by reference as if fully set forth herein.

         56.     Defendants’ use of a copy, variation, simulation or colorable imitation of

  Plaintiff’s distinctive CONG BAN LV Logo® and CONG BAN LV Trade Dress has caused and




                                                    20
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 21 of 28 PageID #: 205



  will continue to cause dilution of the distinctive quality of Plaintiff’s distinctive CONG BAN LV

  Logo® and CONG BAN LV Trade Dress resulting in injury to Plaintiff’s business reputation.

         57.     Defendants’ use of a copy, variation, simulation or colorable imitation of

  Plaintiff’s distinctive CONG BAN LV Logo® and CONG BAN LV Trade Dress in connection

  with goods not controlled or subject to control by Plaintiff has caused and will continue to cause

  dilution and/or injury to the reputation of Plaintiff and Plaintiff’s goods.

         58.     By reason of the foregoing, Plaintiff is entitled to injunctive relief under New

  York General Business Law §360-l.

                                           COUNT VI
                                DECEPTIVE TRADE PRACTICES
                                 (N.Y. General Business Law §349)

         59.     Plaintiff repeats and re-alleges paragraphs 1 through 58 above and incorporates

  them by reference as if fully set forth herein.

         60.     By reason of the acts and practices set forth above, Defendants have and are

  engaged in deceptive trade practices or acts in the conduct of a business, trade or commerce, or

  furnishing of goods in violation of §349 of the New York General Business Law.

         61.     The public is likely to be damaged as a result of the deceptive trade practices or

  acts engaged in by the Defendants.

         62.     Unless enjoined by the Court, Defendants will continue said deceptive trade

  practices or acts, thereby deceiving the public and causing immediate and irreparable damage to

  the Defendants. Defendants have no adequate remedy at law.

                                     COUNT VII
                            COMMON LAW UNFAIR COMPETITION

         63.     Plaintiff repeats and re-alleges paragraphs 1 through 62 above and incorporates

  them by reference as if fully set forth herein.

                                                    21
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 22 of 28 PageID #: 206



         64.     Upon information and belief, Defendants were aware of Plaintiff’s prior rights,

  and adopted and used the Small and Big Flower CONG BAN JIANG Logos, the Sealing Film

  Logo, the Infringing Product Packaging, and the marks covered by the GB Green Gastronome

  Infringing Application, the Yao Infringing Character Application, and the Yao Infringing Logo

  Application in willful disregard of Plaintiff’s rights.

         65.     Upon information and belief, Defendants’ use of the Small and Big Flower

  CONG BAN JIANG Logos, the Sealing Film Logo, the Infringing Product Packaging, and the

  marks covered by the GB Green Gastronome Infringing Application, the Yao Infringing

  Character Application, and the Yao Infringing Logo Application has resulted in the

  misappropriation of and trading upon Plaintiff’s goodwill and business reputation at Plaintiff’s

  expense and at no expense to Defendants.

         66.     The effect of Defendants’ misappropriation of the goodwill symbolized by the

  Small and Big Flower CONG BAN JIANG Logos, the Sealing Film Logo, the Infringing Product

  Packaging, and the marks covered by the GB Green Gastronome Infringing Application, the Yao

  Infringing Character Application, and the Yao Infringing Logo Application is to unjustly enrich

  Defendants, damage Plaintiff and confuse and/or deceive the public.

         67.     Defendants’ conduct constitutes unfair competition with Plaintiff, all of which has

  caused and will continue to cause irreparable injury to Plaintiff’s goodwill and reputation unless

  enjoined by this Court. Plaintiff has no adequate remedy at law.

                                   COUNT VIII
                       COMMON LAW TRADEMARK INFRINGEMENT

         68.     Plaintiff repeats and re-alleges paragraphs 1 through 67 above and incorporates

  them by reference as if fully set forth herein.




                                                    22
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 23 of 28 PageID #: 207



          69.      The unauthorized, intentional, willful and bad faith acts and practices of

  Defendants set forth above constitute trademark infringement in violation of common law.

          70.      Plaintiff has been and is likely to be damaged by Defendants’ infringing and

  unlawful acts.

          71.      The acts and practices of Defendants complained of herein have caused and,

  unless enjoined by the Court, are likely to continue to cause Plaintiff to suffer irreparable harm.

          72.      Plaintiff has no adequate remedy at law and is entitled to and seeks injunctive

  relief as a result thereof.

                                            JURY DEMAND

          Plaintiff hereby requests a trial by jury on all issues so triable by right.

                                        PRAYER FOR RELIEF

          1.       Preliminarily and permanently enjoining Defendants, their employees, agents,

  officers, directors, attorneys, successors, affiliates, parents, subsidiaries and assigns, and all those

  in active concert and participation with Defendants from:

                   (a)     producing, importing, distributing, offering for sale and/or selling any

  products bearing the Small and Big Flower CONG BAN JIANG Logos, the Sealing Film Logo,

  the Infringing Product Packaging, and the marks covered by the GB Green Gastronome

  Infringing Application, the Yao Infringing Character Application, and the Yao Infringing Logo

  Application, or authorizing any third party to produce, import, distribute, offer for sale and/or

  sell unauthorized products bearing the Small and Big Flower CONG BAN JIANG Logos, the

  Sealing Film Logo, the Infringing Product Packaging, and the marks covered by the GB Green

  Gastronome Infringing Application, the Yao Infringing Character Application, and the Yao

  Infringing Logo Application;



                                                     23
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 24 of 28 PageID #: 208



                 (b)    making or displaying any statement or representation that is likely to lead

  the public or the trade to believe that Defendants’ products bearing the Small and Big Flower

  CONG BAN JIANG Logos, the Sealing Film Logo, the Infringing Product Packaging, and the

  marks covered by the GB Green Gastronome Infringing Application, the Yao Infringing

  Character Application, and the Yao Infringing Logo Application are in any manner associated or

  affiliated with or approved, endorsed, licensed, sponsored, authorized or franchised by or are

  otherwise connected with Plaintiff;

                 (c)    diluting the distinctive quality of Plaintiff’s CONG BAN LV Logo® and

  the CONG BAN LV Trade Dress;

                 (d)    engaging in any other activity constituting unfair competition with

  Plaintiff, or constituting an infringement of Plaintiff’s CONG BAN LV Logo® and the CONG

  BAN LV Trade Dress;

                 (e)    continuing to produce, import, distribute, offer for sale and/or sell

  unauthorized products bearing the Small and Big Flower CONG BAN JIANG Logos, the Sealing

  Film Logo, the Infringing Product Packaging, and the marks covered by the GB Green

  Gastronome Infringing Application, the Yao Infringing Character Application, and the Yao

  Infringing Logo Application; and

                 (f)    aiding, assisting or abetting any other party in doing any act prohibited by

  sub-paragraphs (a) through (e).

         2.      Requiring Defendants to recall immediately any and all products bearing the

  Small and Big Flower CONG BAN JIANG Logos, the Sealing Film Logo, the Infringing Product

  Packaging, and the marks covered by the GB Green Gastronome Infringing Application, the Yao

  Infringing Character Application, and the Yao Infringing Logo Application from all of their



                                                  24
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 25 of 28 PageID #: 209



  distributors, retail establishments or wholesale establishments wherever located, and to direct all

  such distributors, retail establishments or wholesale establishments to cease forthwith the

  distribution or sale of any such products and to immediately remove such products from public

  access.

            3.   Directing that Defendants deliver for destruction all products bearing the Small

  and Big Flower CONG BAN JIANG Logos, the Sealing Film Logo, the Infringing Product

  Packaging, and the marks covered by the GB Green Gastronome Infringing Application, the Yao

  Infringing Character Application, and the Yao Infringing Logo Application.

            4.   Directing such other relief as the Court may deem appropriate to prevent the trade

  and public from deriving the erroneous impression that any product or service manufactured,

  sold, distributed, licensed or otherwise offered, circulated or promoted by Defendants is

  authorized by Plaintiff or related in any way to Plaintiff’s soybean paste products.

            5.   Directing that Defendants file with the Court and serve upon Plaintiff’s counsel

  within thirty (30) days after entry of such judgment, a report in writing under oath, setting forth

  in detail the manner and form in which Defendants have complied therewith.

            6.   Awarding Plaintiff such damages as it has sustained or will sustain by reason of

  Defendants’ counterfeiting, trademark and trade dress infringement, dilution and unfair

  competition.

            7.   Awarding Plaintiff statutory damages and all gains, profits, property and

  advantages derived by Defendants from such conduct; and pursuant to 15 U.S.C. § 1117,

  awarding Plaintiff an amount up to three times the amount of the actual damages sustained as a

  result of Defendants’ violations of the Lanham Act and its counterfeiting activities.




                                                   25
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 26 of 28 PageID #: 210



          8.     Awarding Plaintiff exemplary and punitive damages to deter any future willful

  infringement as the Court finds appropriate.

          9.     Awarding Plaintiff its costs and disbursements incurred in this action, including

  its reasonable attorneys’ fees.

          10.    Awarding Plaintiff interest, including pre-judgment interest, on the foregoing

  sums.

  Dated: January 2, 2020

                                                 Respectfully submitted,

                                                 Duane Morris LLP


                                                 By: /s/ Brian D. Siff
                                                         Brian D. Siff
                                                         Gregory P. Gulia
                                                         DUANE MORRIS LLP
                                                         1540 Broadway
                                                         New York, New York 10036-4086
                                                         Telephone: (212) 692-1000
                                                         Facsimile: (212) 692-1020
                                                         E-mail: bdsiff@duanemorris.com
                                                         E-mail: gpgulia@duanemorris.com

                                                        Christiane Campbell (admitted pro hac vice)
                                                        DUANE MORRIS LLP
                                                        30 South 17th Street
                                                        Philadelphia, PA 19103
                                                        Telephone: (215) 979-1817
                                                        Facsimile: (215) 689-4910
                                                        E-mail: ccampbell@duanemorris.com

                                                        Gilbert A. Greene (admitted pro hac vice)
                                                        Jun Zheng (admitted pro hac vice)
                                                        DUANE MORRIS LLP
                                                        Las Cimas IV
                                                        900 S. Capital of Texas Hwy
                                                        Suite 300
                                                        Austin, TX 78746-5435
                                                        Telephone: (512) 277-2300
                                                        Facsimile: (512) 597-0703

                                                   26
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 27 of 28 PageID #: 211



                                            E-mail: bgreene@duanemorris.com
                                            E-mail: jzheng@duanemorris.com

                                            Attorneys for Plaintiff, Shandong Shinho
                                            Industries Co., Ltd.




                                       27
Case 1:19-cv-01621-MKB-RER Document 78 Filed 01/02/20 Page 28 of 28 PageID #: 212



                                    CERTIFICATE OF SERVICE

            The undersigned hereby certifies that the foregoing document is being filed on this 2nd day

  of January, 2020, via the Court’s CM/ECF filing system, which will serve a copy electronically

  on all counsel of record as well as by U.S. mail.


                                                 /s/ Brian D. Siff
                                                 Brian D. Siff




  DM2\10664738.5
